Citation Nr: 0014700	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-05 144A	)	DATE
	)
	)


THE ISSUE

Whether a March 1998 decision of the Board of Veterans' 
Appeals denying waiver of recovery of an overpayment of 
improved disability pension benefits should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active duty from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on motion from the veteran to revise or reverse a 
March 1998 decision of the Board.

FINDINGS OF FACT

1.  In a March 1998 decision, the Board denied waiver of 
recovery of an overpayment of improved disability pension 
benefits.  

2.  The March 1998 Board decision was reasonably supported by 
the evidence of record.


CONCLUSION OF LAW

The March 1998 Board decision denying waiver of recovery of 
an overpayment of improved disability pension benefits was 
not clearly and unmistakably erroneous.  38 U.S.C.A. 
§§ 5109A, 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400, 
20.1403, 20.1405 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the Board's March 1998 
decision showed that the veteran began receiving improved 
disability pension benefits in September 1986 and that his 
payments had been based on his reports that he had no income 
from any source.  In 1994, after receiving information that 
the veteran had received $739 in wages and $326 in unearned 
income during 1991, the Regional Office (RO) reduced the 
amount of the veteran's award of improved disability pension, 
effective in February 1991.  The overpayment in question 
resulted and the veteran did not dispute the receipt of 
income for 1991 or thereafter.

The Committee on Waivers and Compromises held that there was 
no fraud, misrepresentation or bad faith on the part of the 
veteran in creation of the overpayment.  The Board, in the 
March 1998 decision, agreed with that determination and 
concluded that the veteran's request for waiver of recovery 
of the overpayment was not barred on the basis of any of the 
above factors.

As reported in the March 1998 decision, a review of the 
record does confirm that the veteran had been informed on 
various occasions that the rate of pension paid to a veteran 
depended in part upon the amount of his income and he had 
been asked to notify the Department of Veterans Affairs (VA) 
immediately if there was any change in income.  Although the 
veteran did receive the wages and other income in 1991, the 
VA did not receive information regarding this income until 
1994, several years later.  On his eligibility verification 
reports submitted in September 1993 and August 1994, the 
veteran did not indicate that he had received any wages or 
other income.  A considerable degree of fault on the part of 
the veteran was found in creating the overpayment as he had 
failed to promptly report the receipt of his wages and other 
income to the RO and it was also noted in the March 1998 
decision that there was no fault on the part of the VA in 
creating the overpayment.

In the veteran's October 1994 financial status report he 
indicated that his monthly income, which consisted primarily 
of his VA pension, was $715 and that his monthly expenses 
were $763.  While he reported several installment contracts 
and other debts, he also reported that he had $9,000 in the 
bank and $1,500 cash on hand.  Additional financial 
information was of record as, in his April 1996 eligibility 
verification report, the veteran stated that he had obtained 
employment in April 1994, receiving earnings of $15,860 in 
1995.

Analysis

A decision issued by Board is final.  38 U.S.C.A. §§ 7103, 
7104(a) (West 1991); 38 C.F.R. § 20.1104 (1999).  However, 
the law provides that a final Board decision may be revised 
or reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. §§ 5109A(a), 7111(a) (West Supp. 1998).  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c). Under 
38 C.F.R. § 20.1403(d), it is specifically provided that 
clear and unmistakable error does not include VA's failure to 
fulfill the duty to assist, or a disagreement as to how the 
facts were weighed or evaluated.

In this case, the claimant alleges clear and unmistakable 
error in the March 1998 Board decision which denied waiver of 
recovery of an overpayment of improved disability pension 
benefits.  The Board concluded that recovery of the 
overpayment of improved disability pension benefits would not 
be against the principle of equity and good conscience.

According to the law in effect both at the time of the 
decision at issue and currently, to determine whether 
recovery of an overpayment of VA benefits would be against 
equity and good conscience, the facts and circumstances in 
the particular case must be weighed carefully.  Different 
factors will enter into such decision, such as the relative 
fault of the debtor, weighing such fault against any fault on 
the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment, whether recovery 
of the overpayment would defeat the purpose of benefits 
otherwise authorized, and whether the debtor relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.  See 38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965 (1999).

The veteran and his representative, in support of the claim 
for clear and unmistakable error in the March 1998 Board 
decision, have argued that the VA (1) misapplied the law as 
the veteran is unable to repay the indebtedness because to do 
so would cause financial hardship and prevent him from 
providing the basic necessities of daily living; (2) failed 
in its duty to assist as VA did not obtain up-to-date 
financial status records, basing its decision on a 1994 
financial status report; and (3) did not fully discuss the 
doctrine of equity and good conscience and its elements.

Addressing the veteran's last allegation first, the Board 
notes that the March 1998 Board decision did in fact set out 
each of the six elements pertaining to equity and good 
conscience.  After evaluating the evidence and concluding 
that the veteran was at fault, that recovery of the 
overpayment would not result in undue hardship to the veteran 
and that recovery of the overpayment would not defeat the 
purpose of benefits, it was specifically stated that there 
did not appear to be any other equitable factors that would 
warrant waiver of recovery.  The veteran does not now contend 
that there were other equitable factors that would warrant 
waiver of recovery.  The elements were clearly reviewed as 
they were summarized in the Board decision and were 
considered as they were referred to in the portion of the 
decision which provided an analysis of the veteran's claim.

While the veteran apparently disagrees with the conclusion 
reached with respect to one of the elements, whether there 
would be undue financial hardship resulting from recovery of 
the overpayment, 38 C.F.R. § 20.1403(d) specifically states 
that clear and unmistakable error does not include a 
disagreement as to how the facts were weighed or evaluated.  
This allegation essentially amounts to no more than a non-
specific allegation of disagreement as to how the evidence 
that was then of record was weighed or evaluated.  Such an 
allegation fails on its face to constitute a viable claim of 
clear and unmistakable error in the March 1998 Board 
decision.

The remaining allegation delineates a shortcoming by VA in 
meeting its duty to assist the veteran in the development of 
facts pertinent to his claim.  While the record does reflect 
that the financial status report considered in the March 1998 
Board decision was completed by the veteran some three and 
one-half years earlier, as noted above, additional financial 
information was provided by the veteran in April 1996.  
Moreover, as noted above, 38 C.F.R. § 20.1403(d) specifically 
provides that clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist.

The Board has considered each of the allegations of error in 
the March 1998 decision of the Board as set forth by the 
veteran and his representative.  However, the Board is unable 
to find any error of fact or law in that decision which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  38 C.F.R. § 20.1403(c).  No viable 
allegation of clear and unmistakable error has presented in 
the March 1998 Board decision that denied the veteran's claim 
for waiver of recovery of an overpayment of improved 
disability pension benefits.  In the absence of any such 
clear and unmistakable error, the veteran's motion must be 
denied.

ORDER

In the absence of clear and unmistakable error in the March 
1998 decision of the Board that denied waiver of recovery of 
an overpayment of improved disability pension benefits, the 
veteran's motion is denied.



		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals


 


